 



Exhibit 10.3

ALLEGHANY CORPORATION 2005 DIRECTORS’ STOCK PLAN
RESTRICTED STOCK UNIT SUPPLEMENT
(Amended and Restated as of January 1, 2008)
     1. GRANT OF RESTRICTED STOCK UNITS. This Supplement (this “Supplement”),
forming a part of the Alleghany Corporation 2005 Directors’ Stock Plan the
(“Plan”), permits a Non-Employee Director to timely elect in accordance with
Section 3 hereof to be credited with, in lieu of the automatic grant of 250
shares of Restricted Stock pursuant to the Plan, on the first business day
following each Annual Meeting (each a “Grant Date”), 250 notional units of
measurement each equivalent to a share of Common Stock (each a “Restricted Stock
Unit”).
     2. RESTRICTED STOCK UNIT ACCOUNTS. The Company shall establish and maintain
a separate unfunded, bookkeeping account in respect of any Restricted Stock
Units granted to a Non-Employee Director (an “Account”), which Account shall
reflect the investment experience that the Account would have had if such
Account held whole or fractional shares of Common Stock equal to the number of
whole or fractional Restricted Stock Units credited to the Account. A separate
sub-Account shall be created to identify each grant of Restricted Stock Units on
each Grant Date for purposes of applying the provisions of this Supplement. The
Account (and each sub-Account) shall exist solely for record keeping purposes
and shall not represent any actual interest in any shares of Common Stock. If
any cash or stock dividends are paid on the shares of Common Stock represented
by the Restricted Stock Units during the period between the Grant Date and the
date of payment with respect to such Restricted Stock Units, then additional
whole or fractional Restricted Stock Units shall be credited to the Non-Employee
Director’s Account. Such credit shall be made as of the applicable dividend
payment date. The number of whole or fractional Restricted Stock Units credited
as a result of any cash dividends shall be determined by dividing (a) the
aggregate dollar amount of the cash dividends by (b) the fair market value of a
share of Common Stock on the dividend payment date. The additional whole and/or
fractional Restricted Stock Units acquired with any cash or stock dividends
shall be payable at the same time as the Restricted Stock Units representing the
shares of Common Stock giving rise to the dividends.
     3. ELECTION. To be granted Restricted Stock Units in lieu of the automatic
grant of 250 shares of Restricted Stock a Non-Employee Director must
affirmatively elect (an “Election”) to receive such Restricted Stock Units,
which Election must be made on or before the December 31st preceding the Annual
Meeting in respect of which the automatic grant of Restricted Stock would
otherwise be made; provided however, that a newly-elected Non-Employee Director
may make his or her Election on or before the date of the Annual Meeting at
which he or she is or will be first elected as a Non-Employee Director. Each
Election to receive Restricted Stock Units may also include an election
specifying the date or dates and/or event or events for the payment in respect
of such Restricted Stock Units (each such date or dates and/or event or events
being referred to herein as a “Payment Date”); provided that any Payment Date
elected may not be (a) prior to the date that is the third anniversary of the
Grant Date and (b)

 



--------------------------------------------------------------------------------



 



later than the date that the Non-Employee Director is required to retire from
the Board. Each Payment Date: (i) specified as a calendar date must be January
1st and (ii) specified as an event shall be deemed to be the January 1
coinciding with or next following the specified event. A Non-Employee Director’s
Election may provide that such Election shall remain in effect until revoked
(which revocation must be made on or before the December 31st preceding the
Annual Meeting at which such revocation is to take effect) with respect to all
subsequently granted Restricted Stock Units.
     4. PAYMENT.
     (a) All payments in respect of whole Restricted Stock Units shall be made
in the form of whole shares of Common Stock and any fractional Restricted Stock
Unit shall be paid in cash based upon the Fair Market Value of the equivalent
fraction of a share of Common Stock.
     (b) Unless a Non-Employee Director’s Election provides otherwise, the
Payment Date in respect of the Restricted Stock Units credited to a Non-Employee
Director’s Account shall be the date that is the third anniversary of the Grant
Date of such Restricted Stock Units.
     (c) Notwithstanding the foregoing or any Election or Amended Election (as
hereinafter defined) made by the Non-Employee Director:
(i) If a Non-Employee Director resigns prior to the Next Annual Meeting
following the Grant Date of such Restricted Stock Units, such Restricted Stock
Units shall be forfeited.
(ii) If a Non-Employee Director ceases to be a member of the Board (and,
therefore, the Non-Employee Director “Separates from Service” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)), all
Restricted Stock Units remaining in the Non-Employee Director’s Account (after
the application of clause (i) above) shall be paid to such Non-Employee
Director.
     (d) Notwithstanding the foregoing or any Election or Amended Election made
by a Non-Employee Director, if a Non-Employee Director dies, all Restricted
Stock Units remaining in the Non-Employee Director’s Account shall be paid to
the individual or entity designated by the Non-Employee Director in writing and
filed with the Company (and if the Non-Employee Director did not designate a
beneficiary or such designated beneficiary predeceases the Non-Employee
Director, the Non-Employee Director’s beneficiary shall be the Non-Employee
Director’s spouse, if any, or if none, his/her estate)
     (e) All payments in respect of Restricted Stock Units shall be made as
promptly as possible following the Payment Date and in any event, on or before
the last day of the calendar year in which the Payment Date occurs.

2



--------------------------------------------------------------------------------



 



     5. AMENDED ELECTIONS. At least twelve months prior to the date any
Restricted Stock Units would have been paid to the Non-Employee Director (such
date being the “Original Payment Date”), a Non-Employee Director may elect (an
“Amended Election”) to defer distribution of all or any number of the Restricted
Stock Units credited to his/her Account to a date later than twelve months after
the Original Payment Date; provided, however, that (a) such Amended Election
will not take effect for at least 12 months after the date on which it is made,
(b) the distribution in respect of the Restricted Stock Units with respect to
which the Amended Election is made must be at least 5 years from the Original
Payment Date and (c) the Payment Date elected in the Amended Election may not be
later than the Non-Employee Director’s required retirement date. A Non-Employee
Director’s Amended Election may otherwise provide for distribution at any time
as could have been elected under an original Election.
     6. LIMITS ON TRANSFERABILITY. No Restricted Stock Units shall be pledged,
encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of a Non-Employee Director to, any party, nor shall
such Restricted Stock Units be assignable or transferable by the recipient
thereof.
     7. INTEGRATION WITH PLAN. As this Supplement is a part of the Plan, any
capitalized term used herein and not otherwise defined, shall have the meaning
ascribed to it in the Plan. To the extent not otherwise inconsistent with this
Supplement, all of the terms and provisions of the Plan shall govern this
Supplement.
     8. COMPLIANCE WITH SECTION 409A OF THE CODE. The Supplement is intended to
be operated in compliance with Section 409A of the Code. If any provision of the
Supplement is subject to more than one interpretation, then the Supplement shall
be interpreted in a manner that is consistent with Section 409A of the Code. All
Elections and Amended Elections shall be in writing and shall be effective on
and when received by the Company pursuant to procedures established by the Board
from time to time. An Amended Election when received pursuant to such procedures
is irrevocable when received.

3